Citation Nr: 1722393	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right wrist injury to include traumatic arthritis ("right wrist disability").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G.C., Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Atlanta, Georgia (RO/AOJ).  

In both May and December 2015, the Board remanded the matter for additional development.  For the reasons stated below, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination report of record is dated in July 2017.  Review of this VA examination report reflects that it does not include any testing for pain on passive motion AND active motion. See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination also failed to specify a reason, if any, that such testing could not be performed or was otherwise inappropriate in this case.  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right wrist disability in accordance with Correia. 

Furthermore, prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The Board remanded this claim in December 2015 to obtain records from the VA Birmingham Hand Surgery Clinic medical records.  Specifically, surgical records were needed with regard to the Veteran's July 14, 2012 hand surgery (wrist fusion).  The only medical records associated with the Veteran's claims file from the Birmingham VAMC date until April 2012, and indicate that surgery was agreed upon by the Veteran and the Physician as the appropriate course of action.  There is no indication that any attempts were made to retrieve the July 2012 surgical records.  

The Board also requested that a legible copy from The Medical Center (May 10,2013 and May 30, 2014) and from Midtown Medical Center (May 30, 2014) be scanned into a VA medical records system.  However, these records remain illegible.  The AOJ should obtain legible copies or otherwise confirm that such records are unavailable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and request that the Veteran identify all private sources of treatment for his right wrist symptoms that have not yet been associated with the claims file. Specifically, obtain all Birmingham VAMC records since April 2012, all records from the VA Birmingham Hand Surgery Clinic since January 2012, and legible copies of the Veteran's medical records from The Medical Center (May 10,2013 and May 30, 2014) and from Midtown Medical Center (May 30, 2014) in addition to any newly identified treatment records by the Veteran.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his right wrist in order to determine the current level of severity of his right wrist disability.  The Veteran has previously requested that he be scheduled for an examination with an orthopedist through the "veterans' choice" program available to eligible veterans.  The Veteran previously cited great difficulty traveling to a VA facility in Tuskegee, Alabama.  Therefore, all attempts to accommodate the Veteran through the veterans choice program should be documented.  

The electronic claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable) in the Veteran's right wrist and, if possible, provide similar range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, an explanation should be provided. 

b) The examiner is also asked to consider and evaluate flare-ups in the Veteran's right wrist disability, if any, and evaluate said flare-ups specifying the duration of the flare-ups and their severity, including any effect on the Veteran's range of motion.

c) The examiner must provide a discussion of the severity of the Veteran's right wrist symptoms and how those symptoms impact the Veteran's occupational functioning. 

d) A rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the issue on appeal. If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

